Citation Nr: 0416693	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by painful joints, claimed as due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by shortness of breath, claimed as due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by a dry cough, claimed as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for a disability 
manifested by upper respiratory tract infections, claimed as 
due to an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by low back pain, to include as due to an 
undiagnosed illness.  

6.  Entitlement to service connection for a disability 
manifested by upper back pain, to include as due to an 
undiagnosed illness.  

7.  Entitlement to service connection for a disability 
manifested by painful hands and feet, to include as due to an 
undiagnosed illness.  

8.  Entitlement to service connection for a claimed left foot 
sprain.  

9.  Entitlement to service connection for a claimed right 
foot sprain.  

10.  Entitlement to service connection for claimed fallen 
arches.  

11.  Entitlement to service connection for a claimed 
torticullis with cervicodorsal myositis.  



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



WITNESS AT HEARINGS ON APPEAL

The veteran and his former spouse.



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1987 to July 
1991, to include service in the Southwest Asia Theater of 
operations.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the RO.  

When the veteran's case was before the Board in May 2000 it 
was remanded for additional development and adjudication.  

The case was again remanded in August 2003.  While the case 
was in remand status, the RO granted service connection for 
depression.  The case was returned to the Board in May 2004 
for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on your 
part.  



REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board notes that, although the RO contacted the veteran 
by letter on various occasions, the veteran has not been 
properly notified regarding the evidence and information 
necessary to substantiate his claims.  The veteran must also 
be informed which evidence he must provide and which evidence 
VA will assist him in obtaining.  

As noted hereinabove, the veteran's case was remanded in 
August 2003 for additional development, to include VA 
examinations.  The examiners were specifically requested to 
render opinions regarding the likely etiology of the 
veteran's claimed disabilities.  

A VA orthopedic examination was conducted in March 2003.  The 
examiner indicated that he had ordered X-rays and would add 
diagnoses as indicated after reviewing the reports.  He also 
indicated that he would answer inquiries regarding the 
etiology of the veteran's claimed disabilities at that time.  
However, there is no evidence in the file pertaining to 
diagnoses of the veteran's orthopedic complaints, nor are 
there addenda addressing the likely etiology of the veteran's 
claimed disabilities.  

A VA respiratory examination was also conducted in March 
2003.  The examiner identified a chronic cough, but did not 
discuss whether it could be ascribed to a known diagnosis.  

The file also contains a portion of an examination report 
from June 2003, but review of the evidence does not show that 
the complete report was obtained.  

Pulmonary function tests were carried out in August 2003.  A 
moderate obstructive defect was identified, and the examiner 
also indicated that the veteran's sinuses were abnormal.  No 
pulmonary examiner has addressed the likely etiology of the 
veteran's claimed respiratory disabilities.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should send a letter with 
respect to the remanded issues that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the veteran and request him to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of the claimed painful joints, 
upper and lower back pain, cervical spine 
disability, painful hands and feet, foot 
sprain, and fallen arches.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing, to include X-rays, should be 
conducted and a complete medical history 
should be elicited.  The examiner should 
provide the specific opinions requested 
below.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.  

Joint Pain, Upper and Lower Back Pain and 
Painful Hands and Feet
The examiner should note and detail all 
reported signs and symptoms of the 
claimed joint pain, upper and lower back 
pain, and painful hands and feet.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to the claimed 
disorders, and indicate what precipitates 
and what relieves them.  The examiner 
should determine whether there are any 
objective medical indications that the 
veteran is suffering from joint pain, 
upper and lower back pain, and painful 
hands and feet.  The examiner should 
specifically determine whether the 
veteran's complaints of are attributable 
to any known diagnostic entity.  If not, 
the examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the veteran's complaints.  
Symptom-based "diagnoses" are not 
considered as diagnosed conditions for 
compensation purposes.  

With regard to the veteran's claimed back 
disorders and painful hands and feet, the 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the veteran has current upper 
back, lower back, hand, or foot 
disability that is etiologically related 
to any incident of his active military 
service.  

Cervical Spine Disability
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has current cervical 
spine disability that is etiologically 
related to any incident of his active 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

Foot Sprain and Fallen Arches
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has current foot sprain 
or fallen arches that are etiologically 
related to any incident of his active 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

4.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the etiology of any currently 
present disorder manifested by complaints 
of shortness of breath, dry cough, and 
upper respiratory tract infections.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner.  All 
necessary testing should be conducted.  
The examiner should note and detail all 
reported respiratory complaints.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all respiratory complaints and 
indicate what precipitates and what 
relieves them.  The examiner should 
determine whether there are any objective 
medical indications that the veteran is 
suffering from a chronic disability 
manifested by the claimed respiratory 
complaints.   The examiner should 
specifically determine whether the 
veteran's respiratory complaints are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints.  Symptom-based "diagnoses" 
are not considered as diagnosed 
conditions for compensation purposes.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



